Case 6:20-cr-00034-CEM-EJK Document 16 Filed 03/03/20 Page 1 of 30 PageID 82
 Case 6:20-cr-00034-9Ftu\EJK Document          12   Filed O2l18l2O Page 1of 30.PagelD
   arepprova       FJObJ                                       chiefApprovalltX-


                       UNITED STATESDISTRICTCOURT Fi
                        MIDDLE DISTRICT OF FLORIDA
                            ORLANDO DIVISION       :                                       a)
   UNITED STATES           OFAMERICA                                                       ::        I




          v.                                          CASE NO. 6:20-a- $1- onc-            __   y e\E
                                                                                                 1
                                                                                           cr
    CARL STUARTFAREY
     a/k/a Carl Stuart

                                    PLEAAGREEMENT

          Pursuant to Fed. R. Crim. P. I l(c), the United States of America, by

    Maria Chapa Lopez, United States Attomey for the Middle District         of

    Florida, and the defendant, CARL STUART FAREY, and the anomey for

    the defendant, Corey I. Cohen, mutually agree as follows:

    A.    ParticularizedTerms

           l.     Counts Pleading To

                 The defendant shall enter a plea of guilty to Counts One and

    Two of the Information. Counts One and Two charge the defendant with

    aiding and abetting visa fraud, in violation of 18 U.S.C. $$ 1546(a) and (2).

          2.     Maximum Penalties

                  Couns One and Two each carry a maximum sentence of              l0   .




    yean' imprisonment,     a   fine of up to $250,000, or twice the gross gain caused

    by the offense, or twice t}re gross loss caused by the offense, whichever is




    Defendant's Initials   CE+'
Case 6:20-cr-00034-CEM-EJK Document 16 Filed 03/03/20 Page 2 of 30 PageID 83
 Case 6:20-cr-00034-CEM-EJK Document 12 Filed 02118120 Page 2 of 30 PagelD 51




   greater, a term of supervised rele4se ofnot more than three years, and a

   special assessment of $100 per felony count. With respect to certain offenses,

   the Court sha[ order the defendant to make restittltion to any victim of the

   offenses, and with respect to other offenses, *te Court may order the

    defendant to make restitution to any victim of the offenses, or to the

    community,   as set   forth below.

          3.     Elemens of the Offenses

                 The defendant acknowledges understanding the nature and

    elements of the offenses with which defendant has been charged and to which

    defendant is pleading guilty. The elements of Counts One and Two are:

                 First:          The defendant knowingly presented, or willfully
                                 participated in presenting, an application or
                                 document required by the immigration laws;

                 Second:         The application or document contained a false
                                 statemerq and

                 Third:          The false statement was material.

           4.    Indictment Waiver

                 Defendant will waive the right to be charged by way    of

    indictment before a federal grand jury.




    Defendant's lnitials
Case 6:20-cr-00034-CEM-EJK Document 16 Filed 03/03/20 Page 3 of 30 PageID 84
 Case 6:20-cr-00034-CEM-EJK Document        12   Filed O2l18l2O Page 3 of 30 PagelD 52




          5.      No Further Charges

                  If the Court accepts this plea agreement, the United States

   Aftomey's Office for the Middle District of Florida agrees not to charge

    defendant with committing any other federal oiminal offenses known to the

    United States Attomey's Office at the time of the execution of this agreement'

          6.      Guidelines Sentence

                  Pursuant to Fed. R. Crim. P.   ll(cXlXB), the United States will

    recommend to the Court that the defendant be sentenced within the

    defendant's applicable guidelines range as determined by the Court pursuant

    to the United States Sentencing Guidelines, as adjusted by any deparnrre the

    United States has agreed to recommend in this plea agreement. The parties

    understand that such a recommendation is not binding on the Court and that,

    if it is not accepted by this Court, neither the United States nor the defendant

    will be allowed to withdraw from the plea agreement, and the defendant will

    not be allowed to withdraw from the plea of guilty.

          7   .   Acceptance of Responsibility - Three Levels

                  At the time of sentencing, and in the event that no adverse

    information is received suggesting such a recommendation to be unwananted,

    the United States will recommend to the Court that the defendant receive a

    two-level downward adjusunent for acceptance of responsibility, pursuant to




                           /i   <   -l-
    Defendant's Initials
Case 6:20-cr-00034-CEM-EJK Document 16 Filed 03/03/20 Page 4 of 30 PageID 85
 Case 6:20-cr-00034-CEM-EJK Document          12     Filed O2lI8l2O Page 4 of 30 PagelD 53




   USSG $ 3E I . I (a). The defendant understands that this recommendation or

   request is not binding on the Court, and     ifnot   accepted by the Court, the

    defendant will not be allowed to withdraw from the plea.

                    Further, at the time ofsentencing, if the defendant's offense level

   prior to operation of subsection (a) is level 16 or greater, and if the defendant

    complies with the provisions of USSG $ 3E1.1(b) and all terms of this Plea

   Ageement, including but not limited to, the timely submission of the financial

    affidavit referenced in Paragraph 8.5., the United States agrees to frle   a   motion

    pursuant to USSG 0 3E1.1(b) for a downward adjustment of one additional

    level. The defendant understands that the determination        as to whether the


    defendant has qualified for a downward adjusulent ofa third level for

    acceptance of responsibility rests solely with the United States Attomey for the

    Middle District of Florida, and the defendant agees that the defendant cannot

    and will not challenge that determination, whether by appeal, collateral attack,

    or otherwise.

           8.       LowEnd

                    At the time of sentencing, and in the event that no adverse

    information     is received suggesting such a   recommendation to be unwananted,

    the United States will recommend to the Court that the defendant receive a

    sentence at the low end ofthe applicable guideline range, as calculated by the




    Defendant's Initials L J-T                      4
Case 6:20-cr-00034-CEM-EJK Document 16 Filed 03/03/20 Page 5 of 30 PageID 86
Case 6:20-cr-00034-CEM-EJK Document         12   Filed O2llBl2O Page 5 of 30 PagelD 54




   Court. The defendant understands that this recommendation or request is not

   binding on the Court, and if not accepted by the Court, the defendant will not

   be allowed to withdraw from the plea.

          9.     Cooperation - Substantial Assistance to be Considered

                 Defendant agrees to cooperate fully with the United States in the

    investigation and prosecution of other persons, and to testi-ff, subject to a

   prosecution for perjury or making a false statement, fully and tnrthfully before

    any federal court proceeding or federal grand jury in connection with the

    charges in this case and other matters, such cooperation to further include a

    fulI and complete disclosure of all relevant information, including production

    ofany and ail books, papers, documents, and other objects in defendant's

    possession or control, and to be reasonably available for interviews which the

    United States may require. If the cooperation is completed prior to

    sentencing, the govemment agrees to consider whether such cooperation

    qualifies as "substantial assistance" in accordance with the policy ofthe United

    States Attorney for the Middle District of Florida,   waranting the frling of   a


    motion at the time of sentencing recommending (i) a downward deparnrre

    from the applicable guideline range pursuant to USSG $5K1.1' or (2) the

    imposition of a sentence below a statutory minimum, if any, pursuant to         18


    U.S.C. $ 3553(e), or (3) both. If the cooperation is completed subsequent to




    Defendant's Initials LDf
Case 6:20-cr-00034-CEM-EJK Document 16 Filed 03/03/20 Page 6 of 30 PageID 87
 Case 6:20-cr-00034-CEM-EJK Document              L2   Filed O2ltBl2O Page 6 of 30 PagelD 55




   sentencing, the govemment agrees to consider whether such cooperation

   qualifies as "substantial assistance" in accordance with the policy of the United

    States Affomey for the Middle District of Florida,        waranting the filing of a

   motion for       a   reduction of sentence within one year of the imposition of

    sentence pursuant to Fed. R. Crim. P. 35(b). In any case, the defendant

    understands that the determination as to whether "substantial assistance" has

   been provided or what type of motion related thereto will be filed, if any, rests

    solely with the United States Attomey for the Middle District of Florida, and

    the defendant agrees that defendant cannot and will not challenge that

    determination, whether by appeal, collateral aftack, or otherwise.

          10.           Use of Information - Section 1B1.8

                        Pursuant to USSG $181.8(a), the United States agrees that no

    selFincriminating information which the defendant may provide during the

    course of defendant's cooperation and pursuant to this agreement shall be used

    in determining the applicable sentencing guideline range, subject to the

    restrictions and limitations set forth in USSG $iB1.8(b).

           II   .       Cooperation - Responsibilities of Parties

                        a.    The govemment will make known to the Court and other

    relevant authorities the nature and extent ofdefendant's cooperation and any

    other mitigating circumstances indicative of the defendant's rehabilitative




    Defendant's Initiais Cs
                                   tr
Case 6:20-cr-00034-CEM-EJK Document 16 Filed 03/03/20 Page 7 of 30 PageID 88
 Case 6:20-cr-00034-CEM-EJK Document          12   Filed 02118120 Page 7 of 30 PagelD 56




    intent by assuming the fundamental civic duty of reporting crime. However,

    the defendant understands that the govemment can make no representation

    that the Court will impose a lesser sentence solely on account of, or in

    consideration of, such cooperation.

                  b.       It is understood that should the defendant knowingly

    provide incomplete or untruthful testimony, statements, or information

    pursuant to this agreement, or should the defendant falsely implicate or

    incriminate any person, or should the defendant fail to voluntarily and

    unreservedly disclose and provide full, complete, truthful, and honest

    knowledge, information, and cooperation regarding any of the matters noted

    herein, the following conditions shall apply:

                           (l)   The defendant may be prosecuted for any pefury or

    false declarations,   if any, committed while testifying pursuant to this

    agreement, or for obstruction ofjustice.

                           (2)   The United States may prosecute the defendant for

    the charges which are to be dismissed pursuant to this agreement, if any, and

    may either seek reinstatement of or refrle such charges and prosecute the

    defendant thereon in the event such charges have been dismissed pursuant to

    this agreement. With regard to such charges, if any, which have been

    dismissed, the defendant, being fully aware of the nature of all such charges




    Defendant's Initials    CS
Case 6:20-cr-00034-CEM-EJK Document 16 Filed 03/03/20 Page 8 of 30 PageID 89
 Case 6:20-cr-00034-CEM-EJK Document        L2   Filed O2lIBl20 Page B of 30 PagelD 57




   now pending in the instant case, and being further aware of defendant's rights,

   as   to all felony charges pending in such cases (those offenses punishable by

    imprisonment for a term of over one year), to not be held to answer to said

    felony charges unless on a presentment or indictment of a grand jury, and

    further being aware that all such felony charges in the instant case have

    heretofore properly been retumed by the indictment of a grand jury, does

    hereby agree to reinstatement ofsuch charges by recision ofany order

    dismissing them or, altematively, does hereby waive, in open court,

    prosecution by indictment and consents that the United States may proceed by

    information instead of by indictment with regard to any felony charges which

    may be dismissed in the instant case, pursuant to this plea agreement, and the

    defendant further agrees to waive the statute of limitations and any speedy

    uial claims on such charges.

                         (3)     The United States may prosecute the defendant for

    any offlenses set forth herein, if any, the prosecution of which in accordance

    with this agreement, the United States agrees to forego, and the defendant

    agrees to waive the statute of limitations and any speedy trial claims as to any

    such offenses.

                         (4)     The govemment may use against the defendant the

    defendant's own admissions and statements and the information and books,




    Defendant's Initials   cbr
Case 6:20-cr-00034-CEM-EJK Document 16 Filed 03/03/20 Page 9 of 30 PageID 90
 Case 6:20-cr-00034-CEM-EJK Document L2 Filed O2lLBl20 Page g of 30 PagelD 58




    papers, documents, and objects that the defendant has fumished in the course

    of the defendant's cooperation with the govemment.

                          (5)   The defendant will not be permitted to withdraw the

    guilty pleas to those counts to which defendant hereby agrees to plead in the

    instant case but, in that event, defendant will be entitled to the sentencing

    limitations, if any, set fonh in this plea agreement, with regard to those counts

    to which the defendant has pled; or in the altemative, at the option of the

    United States, the United States may move the Court to declare this entire

    plea agreement null and void.

           12.   Forfeiture of Assets

                 The defendant agrees to forfeit to the United States immediately

    and voluntarily any and all assets and property, or portions thereof, subject to

    forfeiture, pursuant to 18 U.S.C.   $   982(aX6), whether in the possession or

    control of the United States, the defendant or defendant's nominees.

                 The defendant agrees and consents to the forfeiture of these

    assets pursuant   to any federal criminal, civil judicial or administrative

    forfeiture action. The defendant also agrees to waive all constitudonal,

    statutory and procedural challenges (including direct appeal, habeas corpus, or

    any other means) to any forfeiture carried out in accordance with this Plea

    Agreement on any grounds, including that the forfeiture described herein




    Defendant's Initiah    CSf                     9
Case 6:20-cr-00034-CEM-EJK Document 16 Filed 03/03/20 Page 10 of 30 PageID 91
Case 6:20-cr-00034-CEM-EJK Document         12   Filed 02118120 Page 10 of 30 PagelD 59




    constitutes an excessive fine, was not properly noticed in the charging

    instnrment, addressed by the Court at the time of the guilty plea, announced at

    sentencing, or incorporated into the judgment.

                 Ifthe United   States seeks the forfeiture of specific assets pursuant

    to Rule 32.2b)@), the defendant agrees that the preliminary order of forfeirure

    will satisfu the notice requirement and will be final   as   to the defendant at the

    time it is entered. In the event the forfeiture is omined from the judgment, the

    defendant agrees that the forfeiture order may be incorporated into the wrinen

    judgment at any time pursuant to Ruie 36.

                 The defendant agrees to take all steps necessary to identiff and

    locate all properry subject to forfeiture and to transfer custody ofsuch properry

    to the United States before the defendant's sentencing. To that end' the

    defendant agrees to make a full and complete disclosure of all assets over

    which defendant exercises control directly or indirectly, including all assets

    held by nominees, to execute any documents requested by the united States to

    obtain from any other pafiies by lawful means any records of assets owned by

    the defendant, and to consent to the release of the defendant's tax retums for

    the previous five years. The defendant further agrees to be interviewed by the

    govemment, prior to and after sentencing, regarding such assets and their

    connection to criminal conduct. The defendant further agrees to be




    Defendant's Initials   CE{                   l0
Case 6:20-cr-00034-CEM-EJK Document 16 Filed 03/03/20 Page 11 of 30 PageID 92
 Case 6:20-cr-00034-CEIV-EJK Document       12    Filed O2lIBl20 Paqe l-l- of 30 PaoelD 60




    polygraphed on the issue of assets, if it is deemed necessary by the United

    States. The defendant agrees that Federal Rule of Criminal Procedure          1   l   and

    USSG $ 1B I .8 will not protect from forfeiture assets disclosed by the

    defendant as part ofthe defendant's cooperation.

                 The defendant agrees to take all steps necessary to assist the

    govemment in obtaining clear title to the forfeitable assets before the

    defendant's sentencing. tn addition to providing full and complete

    information about forfeitable assets, these steps include, but are not limited to,

    the surrender oftitle, the signing of a consent decree of forfeiture, and signing

    ofany other documents necessary to effectuate such transfers.

                 Forfeiture of the defendant's assets shall not be treated   as


    satisfaction of any fine, restitntion, cost of imprisonment, or any other penalry

    the Coun may impose upon the defendant in addition to forfeiture.

                 The defendant agrees that, in the event the Court determines that

    the defendant has breached this section of the Plea Agreement, the defendant

    may be found ineiigible for a reduction in the Guidelines calculation for

    acceptance ofresponsibiliry and substantial assistance, and may be eligible for

    an obstruction ofjustice enhancement.

                 The defendant agees that the forfeiture provisions of this plea

    agreement are intended to, and will, survive the defendant, nonsithstanding




    Defendant's Initiab CS-{-                    ll
Case 6:20-cr-00034-CEM-EJK Document 16 Filed 03/03/20 Page 12 of 30 PageID 93
 Case 6:20-cr-00034-CEM-EJK Document 12 Filed O2lL8l20 Page 12 of 30 PagelD 61




    the abatement of any underlying criminal conviction after the execution of this

    agreement. The forfeitability of any particular property pursuant to this

    agreement shall be determined as if the defendant had survived, and that

    determinarion shall be binding upon defendant's heirs, successors and assigns

    until the agreed forfeiture, including any agreed forfeiture amount, is collected

    intull.

              13.   Judicial Order of Removal

                    The defendant agrees to the entry of a stipulated judicial order of

    removal pursuant to Title 8, United States Code, Sections L228(c)(5) and 1227.

    Specifically, the defendant admits that he is a native and citizen of the United

    Kingdom and that he is removable from the United States pursuant to Title           fi,^
    united States se6s, gsgll6n.He?ex2xAxi)$E'              r??-l la)(?)tOTt       tt   Xe{y
                                                                            \ \r
                    a.      Voluntary l4raiver of   Righx
                    After consultation with counsel and understanding the legal

    consequences of doing so, the defendant knowingly and voluntarily waives the

    right to the notice and hearing provided for in Title 8, United States Code,

     Section 1228(c)(2), and further waives any and all rights to appeal, reopen,

    reconsider, or otherwise challenge this stipulated removal order. The defendant

     understands and knowingly waives his right to a hearing before an immigration

    judge or any other authority under the Immigration and Nationality Act




     Defendant's Initials    csl:                    12
Case 6:20-cr-00034-CEM-EJK Document 16 Filed 03/03/20 Page 13 of 30 PageID 94
 Case 6:20-cr-00034-CEM-EJK Document 12 Filed 02lL8l2O Page 13 of 30 PagelD 62




     ("INA")   on the question ofthe defendant's removability from the United States.

     The defendant further understands the rights the defendant would possess in a

     contested administrative proceeding and waives these          righs, including the

     defendant's right to examine the evidence against him, to present evidence on

     his behalf, and to cross-examine the witnesses presented by the govemment.

                   The defendant agrees to waive his rights to any and all forms of

     relief or protection from removal, deportation, or exclusion under the INA, as

     amended, and related federal regulations. These rights include, but are not

     limited to, the abiliry to apply for the following forms of relief or protection from

     removal: asylum; withholding of removal under Title 8, United States Code,

     Section l23l(bX3); any protection from removal pursuant to Article 3 of the

     United Nations Convention Against Torrure, including withholding or deferral

     of removal under 8 C.F.R. $ 208; cancellation of removal; adjustment of status;

     regrstry; de novo review   ofa denial or revocation of temporary protected status

     (current or future); waivers under Title 8, United States Code, Sections 1182(h)

     or I182(i); visa petitions; consular processing; voluntary departure or any other

     possible relief   or protection from removal available under the Constitution,

     laws, or treaty obligations of the United States. As part of this agreement, the

     defendant specifically acknowledges and states that the defendant has not been

    persecuted in, and has no present fear of persecution in, the United Kingdom




                             n:-1:
    Defendant's   Initials   -"'                 13
Case 6:20-cr-00034-CEM-EJK Document 16 Filed 03/03/20 Page 14 of 30 PageID 95
 Case 6:20-cr-00034-CEM-EJK Document L2 Filed O2lL8l20 Page 14 of 30 PagelD 63




    on account of his race, religion, nationality, membership in a particular social

    group, or political opinion. Similarly, the defendant further acknowledges and

    states that the defendant has not been tortured in, and has no present fear          of

    torture in, the United Kingdom.

                   The defendant hereby requests that an order be issued by this

    Court for his removal to the United Kingdom. The defendant agrees to accept

    a   written order of removal   as a   final disposition of any immigration proceedings

    and waives any and all rights to challenge any provision of this agreement in

    any United States or foreign court or ffibunal.

                   The defendant hereby agrees to make the judicial order of removal

    a   public document, waiving his privacy rights, including his privacy rights under

    8   C.F.R. $ 208.6. At the request ofthe U.S. Attomey's Office, U.S. Immigration

    and Customs Enforcement         ('ICE)       concurs with the govemment's request for

    a   judicial order ofremoval. As       a   result ofthe above-referenced order, upon the

    completion of the defendant's criminal proceedings, including any sentence of

    incarceration, the defendant shall be removed to the United Kingdom.

                   b.     Assistance in the Execution of Removal

                   The defendant aglees to assist ICE in the execution of his removal.

    Specifically, the defendant agrees to assist ICE in the procurement ofany travel

    or other documents necessary for the defendant's removal; to meet with and to




                                                       1A
    Defendant's Initials
Case 6:20-cr-00034-CEM-EJK Document 16 Filed 03/03/20 Page 15 of 30 PageID 96
 Case 6:20-Cr-00034-CEM-EJK Document 12 Filed 02lLBl20 Page 15 of 30 PagelD 64




     cooperate   with   representatives   of the country or   countries   to which   the

     defendant's removal is directed; and, to execute those forms, applications, or

     waivers needed to execute or expedite the defendant's removal. The defendant

     further understands that his failure or refusal to assist ICE in the execution of

     his removal shall breach this plea agreement and may subject the defendant to

     criminal penalties under Title 8, United States Code, Section 1253.

                   c.     Re-entry and Penalties

                   The defendant concedes that the entry of this judicial order of

     removal renders him permanently inadmissible to the United States. He agrees

     that he will not enter, attempt to enter, or transit through the United States

     without first seeking and obtaining permission to do so from the Secretary of

     the Department of Homeland Security or other designated representative of the

     U.S. govemment.

            134. Removal - Consent and Cooperation

                   The defendant agrees and consents to removal from the United

     States following completion of the defendant's sentence and agrees to waive

     the defendant's rights to any and all forms of relief from removal or exclusion.

     The defendant further agrees to abandon any pending applications for relief

     from removal or exclusion, and to cooperate with the Department of

     Homeland Securiry during removal proceedings.




     Defendant's   Initiak   C#                    i5
Case 6:20-cr-00034-CEM-EJK Document 16 Filed 03/03/20 Page 16 of 30 PageID 97
 Case 6:20-cr-00034-CEM-EJK Document 12 Filed 02118120 Page 16 of 30 PagelD 65




    B.     Standard Terms and Conditions

           l.     Restitution. Special Assessment and Fine

                  The defendant understands and agrees that the Court, in addition

    to or in lieu ofany other penalty, shall order the defendant to make restitution

    to any victim of the offense(s), pursuant to 18 U.S.C'   S   36634, for all offenses

    described   in l8 U.S.C.   S   3663A(cXl); and the Coun may order the defendant

    ro make restitution to any victim of the offense(s), pursuant to 18 U.S.C. S

    3663, including restitution as to all counts charged, whether or not the

    defendant enters a plea of guilty to such counts, and whether or not such

    counts are dismissed pursuant to this agreement. The defendant further

    understands that compliance with any restitution payment plan imposed by

    the Court in no way precludes the United States from simultaneously pursuing

    other statutory remedies for collecting restitution (28 U.S.C. S 3003OX2),

    including, but not limited to, gamishment and execution, pursuant to the

    Mandatory Victims Restitution Act, in order to ensure that the defendant's

    restifution obligation is satisfied.

                   On each count to which a plea of guilry is entered, the Court

    shall impose a special assessment pursuant to l8 U.S.C. S 3013. To ensure

    that this obligation is satisfied, the Defendant agrees to deliver a check or




    Defendant's Initials    cbt                   t6
Case 6:20-cr-00034-CEM-EJK Document 16 Filed 03/03/20 Page 17 of 30 PageID 98
 Case 6:20-cr-00034-CEM-EJK Document        12   Filed 02l1Bl2O Page 17 of 30 PagelD 66




    money order to the Clerk of the Court in the amount of $200, payable to

    "Clerk, U.S. District Court" within ten days of the change of plea hearing.

    The defendant understands that this agreement imposes no limitation as to

    fine.

            2.   Supervised Release

                 The defendant understands that the offenses to which the

    defendant is pleading provide for imposition of a term of supervised release

    upon release from imprisonment, and that, if the defendant should violate the

    conditions ofrelease, the defendant would be subject to a further term of

    imprisonment.

            3.   Immigration Consequences of Pleading Guiltv

                 The defendant has been advised and understands that, upon

    conviction, a defendant who is not a United States citizen may be removed

    from the United States, denied citizenship, and denied admission to the

    United States in the furure.

            4.   Sentencinglnformation

                 The United States reserves its right and obligation to report to the

    Court and the United States Probation Office all information conceming the

    background, character, and conduct of the defendant, to provide relevant

    facrual information, including the totality of the defendant's criminai activities,




    Defendant's Initials                         t7
Case 6:20-cr-00034-CEM-EJK Document 16 Filed 03/03/20 Page 18 of 30 PageID 99
 Case 6:20-Cr-00034-CENI-EJK Document 12 Filed 02lIBl2O Paoe 18 of 30 PaoelD 67




    if any, not limited to the count(s) to which defendant pleads, to respond to

    comments made by the defendant or defendant's counsel, and to correct any

    misstatements or inaccuracies. The United States further reserves its right to

    make any recommendations it deems appropriate regarding the disposition             of

    this case, subject to any limitations set forth herein, if any.

           5.     FinancialDisclosures

                  Pursuant to 18 U.S.C. S 3664(d)(3) and Fed. R. Crim. P.

    32(dX2XAXi0, the defendant agrees to complete and submit to the United

    States Anomey's Office    within 30 days of execution of this agreement an

    affidavit reflecting the defendant's financial condition. The defendant

    promises that his financial statement and disclosures will be complete,

    accurate and truthful and   will include all   assets   in which he has any interest or

    over which the defendant exercises control, directly or indirectly, including

    those held by a spouse, dependent, nominee or other third parry. The

    defendant further agrees to execute any documents requested by the United

    States needed to obtain from any third parties any records of assets owned by

    the defendant, directly or tfuough a nominee, and, by the execution of this

    Plea Agreement, consents to the release of the defendant's tax retums for the

    previous five years. The defendant similarly agrees and authorizes the United

    States Anomey's Office to provide to, and obtain from, the United States




    Defendant's   lrritiul, C 5-l:                 18
Case 6:20-cr-00034-CEM-EJK Document 16 Filed 03/03/20 Page 19 of 30 PageID 100
 Case 6:20-cr-00034-CEN4-EJK Document 12 Filed02lLBl2O Page 19 of 30 PagelD 68




    Probation Office, the financial affidavit, any of the defendant's federal, state,

    and local tax rerums, bank records and any other financial information

    conceming the defendant, for the purpose of making any recommendations to

    the Court and for collecting any assessments, fines, resdnrtion, or forfeirure

     ordered by the Court. The defendant expressly authorizes the United States

    Attomey's Office to obtain cunent credit reports in order to evaluate the

     defendant's abiliry to satisry any financial obligation imposed by the Coun.

           6.     SentencingRecommendations

                  It is understood by the parties that the Court is neither   a parry   to

     nor bound by this agreement. The Court may accept or reject the agreement,

     or defer a decision until it has had an oppornrnity to consider the presentence

     report prepared by the United States Probation Office. The defendant

     understands and acknowledges that, although the parties are permitted to

     make recommendations and present arguments to the Court, the sentence          will

     be determined solely by the Court, with the assistance of the United States

     Probation Office. Defendant further understands and acknowledges that any

     discussions between defendant or defendant's attorney and the attorney or

     other agents fior the govemment regarding any recommendations by the

     govemment are not binding on the Court and that, should any

     recommendations be rejected, defendant will not be permitted to withdraw




     Defendant's Initials   L>r                 10
Case 6:20-cr-00034-CEM-EJK Document 16 Filed 03/03/20 Page 20 of 30 PageID 101
 Case 6:20-cr00034-CEM-EJK Document           12   Filed 02lLBl20 Page 20 of 30 PagelD 69




     defendant's plea pursuant to this plea agreement. The govemment expressly

     reserves the right to support and defend any decision that the Court may make

     with regard to the defendant's sentence, whether or not such decision is

     consistent with the govemmentis recoflmendations contained herein.

           't.    Defendant's Waiver of Right to Appeal the Sentence

                  The defendant agrees that this Court has jurisdiction and

     authority to impose any sentence up to the statutory maximum and expressly

     waives the right to appeal defendant's sentence on any ground, including the

     ground that the Court erred in determining the applicable guidelines range

     pursuant to the United States Sentencing Guidelines, except (a) the ground

     that the sentence exceeds the defendant's applicable guidelines range       as


     determined bv the Court pursuant to the United States Sentencing Guidelines;

     (b) the ground that the sentence exceeds the statutory maximum penalty; or (c)

     the ground that the sentence violates the Eighth Amendment to the

     Constitution; provided, however, that if the govemment exercises its right to

     appeal the sentence imposed, as authorized by      l8 U.S.C.   S   37420), then the

     defendant is released from his waiver and may appeal the sentence as

     authodzed by 18 U.S.C.     I   3742@).




                            /t--5^'                )A
     Defendant's Initials
Case 6:20-cr-00034-CEM-EJK Document 16 Filed 03/03/20 Page 21 of 30 PageID 102
 Case 6:20-cr-00034-CEM-EJK Document 12 Filed O2l18l2O Page 21- of 30 PagelD 70




           8.      Middle District of Florida Agreement

                   It is further understood that this agreement is limited to the

     Office of the United States Attomey for the Middle District of Florida and

     cannot bind other federal, state, or local prosecuting authorities, although this

     office will bring defendant's cooperation, if any, to the attention of other

     prosecuting officers or others, if requested.

            9.     Filing of Agreement

                   This agreement shall be presented to the Court, in open court or

     in camera, in whole or in part, upon a showing of good cause, and filed in this

     cause, at the time of defendant's entry of a plea of guilty pursuant hereto.

            10.    Voluntariness

                   The defendant acknowledges that defendant is entering into this

     agreement and is pleading guilty freely and voluntarily without reliance upon

     any discussions between the attorney for the govemment and the defendant

     and defendant's attomey and without promise of benefit of any kind (other

     than the concessions contained herein), and without threats, force,

     intimidation, or coercion of any kind. The defendant further acknowledges

     defendant's understanding of the nature of the offense or offenses to which

     defendant is pleading guilty and the elements thereof, including the penalties

     provided by law, and defendant's complete satisfaction with the representation




                             4..-1
     Defendant's   lnitials Lr>r                 ll
Case 6:20-cr-00034-CEM-EJK Document 16 Filed 03/03/20 Page 22 of 30 PageID 103
 Case 6:20-cr-00034-CEM-EJK Document L2 Filed O2l1Bl20 Page 22 of 30 PagelD 71




     and advice received from defendant's undersigned counsel          (ifany). The

     defendant also understands that defendant has the right to plead not guilry or

     to persist in that plea if it has abeady been made, and that defendant has the

     right to be tried by   a   jury with the assistance of counsel, the right to confront

     and cross-examine the witnesses against defendant, the right against

     compulsory self-incrimination, and the right to compulsory process for the

     atfendance of wimesses to testifi/ in defendant's defense; but, by pleading

     guilty, defendant waives or gives up those rights and there will be no trial.

     The defendant further understands that ifdefendant pleads guilry, the Coutt

     may ask defendant questions about the offense or offenses to which defendant

     pleaded, and if defendant answers those questions under oath, on the record'

     and in the presence ofcounsel (ifany), defendant's answers may later be used

     against defendant in a prosecution for perjury or false statement. The

     defendant also understands that defendant will be adjudicated guilry ofthe

     offenses to which defendant has pleaded and, if any of such offenses are

     felonies, may thereby be deprived of certain rights, such as the right to vote, to

     hold public office, to serve on a jury, or to have possession of firearms.

            I   1.   Facrual Basis

                     Defendant is pieading guilty because defendant is in fact guilty.

     The defendant certifies that defendant does hereby admit that the facts set




     Deflendant's Initials      CEF                   22
Case 6:20-cr-00034-CEM-EJK Document 16 Filed 03/03/20 Page 23 of 30 PageID 104
 Case 6:20-Cr-00034-CEM-EJK Document        12   Filed O2lL8l20 Page 23 of 30 PagelD 72




    forth in the attached "Factual Basis," which is incorporated herein by

    reference, are true, and were this case to go to trial, the United States wouid be

    able to prove those specific facts and others beyond a reasonable doubt.

           12.     Entire Agreement

                   This plea agreement constitutes the entire agreement between the

    govemment and the defendant with respect to the aforementioned guilty plea

     and no other promises, agreements, or representations exist or have been

     made to the defendant or defendant's attomey with regard to such guilty plea.

           13.     Certification

                   The defendant and defendant's counsel ceftiry that this plea

     agleement has been read in its entirety by (or has been read to) the defendant

     and that defendant fully understands its terms-

           DATED      this 18      day of February, 2020.

                                                      MARIACHAPA LOPEZ
                                                      United States Attomev


       aSZANg--
     CARL FAREY
     Defendant                                         Special Assistant U.S. Attomey
      11
       t                1'\

                       l'-Q^.,.^'
       -UV:
     ^!/-^,r
                         -'v'P
     =
     uorev l. uonen
     Attomey for Dbfendant                             Assistant United States Anomey
                                                       Deputy Chiei Orlando Division




     Defendant's   Initiak    C#                 23
Case 6:20-cr-00034-CEM-EJK Document 16 Filed 03/03/20 Page 24 of 30 PageID 105
  Case 6:20-Cr-00034-CEM-EJK Document   12   Filed O2lL8l2O Pagez4 ot 30 PagelD 73




                       I'NITED STATES DISTRICT COI'RT
                         MIDDLE DTNNTCT OF FLORJDA
                             ORIA}IDODNISION


      TTMTED STATES OF A}{ER]CA.

      v.                                     CASENO.6:20a-

      CARLSTUARTFAREY
       a/k/a Carl Stuart

                       PERSONALIZATION OF ELEMENTS


                 First      Youknowinglypresentd,orwillfullyparticipated
                            in presenting, an application or document required
                            bY the immigration laws;


                 Second:    The application or document cpntaincd a false
                            staement; gnd

                 Ibird:     The falsc statementwas material.




     Defendant'slnitials   GF             U
Case 6:20-cr-00034-CEM-EJK Document 16 Filed 03/03/20 Page 25 of 30 PageID 106
   Case 6:20-Cr-00034-CEM-EJK Document 12 Filed 02118120 Page 25 of 30 PagelD 74




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DTWSION

       UNITED STATES OF AMERICA

                                                    cAsE NO. 6:20-ct- 3\ _ oi(L_    V   I eJK_
       CARL STUARTFAREY
        a/k/ a Catl Sttart

                                         FACTUAL BASIS


                       CARL STUART FAREY is a citizen of the United Kingdom

      and legal permanent resident of the United States. ln 2014, &e Orlando HSI

      Document and Benefit Fraud Task Force (DBFTF) received information from

      USCIS Fraud Detection and National Securiry (FDNS) division regarding a

      suspected visa fraud facilitator. The referrai indicated that   FAREy was
      suspected of preparing fraudulent    L-lA   intracompany transferee and E-2

      foreign investor visa petitions.

                   From 2013 through 2020, DBFTF agents identified at least l l5

      E-2 and   L-lA   visa petitions associated with   FAREy and his two companies,

     Decar Enterprises Inc. and Business Connexions Inc., of which he is the sole

     employee. Like many business visa peritions, these petitions require

     supporting documentation to establish that the beneficiary meets the




     Defendant's   Initiak CCT-                   25
Case 6:20-cr-00034-CEM-EJK Document 16 Filed 03/03/20 Page 26 of 30 PageID 107
  Case 6:20-Cr-00034-CEM-EJK Document            12     Filed 02118120 Page 26 of 30 PagetD 75




      minimum requLements to be awarded anL-lA/E-2 nonimmigrant visa or

      visa renewal.

                      In order to quali$ for an E-2 visa, the alien's application must

      meet certain requirements. For example: (a) the investment must be

      substantial and must be sufficient to ensure the successful operation of the

     enterprise; (b) the investment must be in a real operating commercial

     enterprise (speculative or idle investment does not qualiS); (c) the investment

     may not be marginal and it must have a significant economic impact in the

     United States; (d) the investor must have control of the funds; (e) the investor

     must be coming to the United States to develop and direct the enterprise.

                      To initiate rhe E-2 visa application process, a quali$ing

     enterprise must fi.le a USCIS Form     I   129 ("Petition for a Nonimmigrant

     Worker"). The qualifuing organization is generally required to submit a cover

     letter describing the enterprise and the visa applicant.

                  Examples of supporting documentation include evidence of the

     establishment of a business enterprise in the United States (such as articles   of
     incorporation, organization charts, and leases for offrce space), evidence     of
     investment in the enterprise (such as contracts and bank statements), evidence

     that the investment was substantial (such as financial statements), evidence




    Defendant's Initia.ls     C>i                  zo
Case 6:20-cr-00034-CEM-EJK Document 16 Filed 03/03/20 Page 27 of 30 PageID 108
   Case 6:20-cr-00034-CEM-EJK Document 12 Filed 02l1Bl2O Page 27 of 30 PagelD 76




      that the enterprise is not marginal (such as payroll records and tax retums),

      and evidence that the business is a real, operating enterprise.

                   An L-1A visa (also known         as an   "intracompany transferee visa")

      is a nonimmigrant visa issued to an alien employee of a company who seeks to

      enter the United States temporarily in order to work at a branch of the same

      employer or a parent, affiIiate, or subsidiary thereof in a capacity that is

      executive or managerial.

                   For an employee to be eligible to apply for an       L-lA   visa, a

      company must be a "qualiSing organization," as specified in U.S.

      immigration law. The term quali$ing organtzation generally means a U.S. or

      foreign firm, corporation, or other legal entity which is or will be doing

      business as an employer in the United States and in at least one other country

      direcdy or through a parent, branch, affiliate, or subsidiary for the duration     of
      the alien's stay in the United States as an intracompany transferee.

                   To initiate the     L-lA   visa applicarion process, a quali$ing

      organization must   fi"le a   USCIS Form I-129 petition along with supporring

      documentation such as: (a) evidence of the qualifuing relationship berween the

      foreign and U.S. employer (i.e. parent, branch, aff{iate, or subsidiary

     relationship) based on ownership and contol, such as an annual report,

     articles of incorporation, financial statements, or copies of stock certificates,




     Defendant's Initials    L )*                    27
Case 6:20-cr-00034-CEM-EJK Document 16 Filed 03/03/20 Page 28 of 30 PageID 109
  Case 6:20-cr-00034-CEM-EJK Document         12   Filed 02118120 Paoe 28 of 30 PaoelD 77




     (b) evidence that the employee will be in an executive or managerial capacity,

     including a detailed description of the services to be performed, and (c) if the

     employee is coming to the United States to open or to be employed in a new

     office: (i) evidence of sufficient physical premises to house the new offrce and

     (ii) evidence that the new office has the financial abiliry to remunerate the

     alien and to begin doing business in the United States (including evidence

     about the size of the U.S. investment, the organizational strucrure of both

     firms, and the financial size and condition of the foreign employer).   A

     petition for a qualified employee of a new office will be approved for a period

     not to exceed one year, after which the petitioner must demonstrate that the

     U.S. operation is doing business as it described in order for the petition and

     the alien's stay to be extended beyond one year.

                   Since at least as early as 2010, CARL STUART FAREY offered

     aliens of the United States specific immigration benefits application services,

     including services related to E-2 and   L-lA nonimmigrant visas. FAREY's

     services included completing immigration benefits application forms for the

     aliens by inputting false and fraudulent information into the USCIS forms.

                   FAREY also requested from the aliens supporting documents, to

     include business tax renrrns, IRS Forms W-2, business organizational charts,

     business letters, r6sumis, eamings statements, payroll statements, college




     Defendant's   14111n15   CS1-              28
Case 6:20-cr-00034-CEM-EJK Document 16 Filed 03/03/20 Page 29 of 30 PageID 110
   Case 6:20-Cr-00034-CEM-EJK Document 12 Filed O2l18l2O page 29 of 30 pagelD 7g




      diplomas, cover letters, and other documents to be used as supporting

      evidence attached to immigration benefits applications. FAREY altered and

      manipulated documents he received from the aliens, and attached the resulting

      false and fraudulent documents as supporting evidence to immigration benefits

      applications. In order to distance himself from the fraudulent applications,

      FAREY did not input his name     as preparer on any of the applications-

                   FAREY provided completed immigration benefits applications to

      his clients, and instructed them to place those immigration benefits

      applications, along with the fraudulently altered, manipulated, created, and

      forged documents attached to tlose immigration benefits applications, in the

      mail and send them to USCIS processing centers in Vermont, Califomia, and

      Texas.

                   Specifically, on or abour November 24,2015, G.M. mailed a

      USCIS Form I-129, Petition for   L-l Nonimmigrant Worker
     (8AC1603951816) from Clermont, Florida, to a USCIS service center in St.

     Albans, Vermont. FAREY assisred G.M. in complering this application, and

     in creating the attached supporting documents. The application and

     supporting documents contained numerous falsities, including the number     of
     employees, gross annual income, and net annual income. The application




     Defendant's Initials   Csf                29
Case 6:20-cr-00034-CEM-EJK Document 16 Filed 03/03/20 Page 30 of 30 PageID 111
  Case 6:20-Cr-00034-CEM-EJK Document      12   Filed O2lI8l2O Page 30 of 30 PagelD 79




     packet also contained a fraudulent business letter, fraudulent W-2 forms, a

      fake business organization chart, and other fraudulent documents.

                  On or about March 6, 2019, J.F. mailed a USCIS Form I-140,

      Immigrant Petition for E-2 Alien Worker (SRC1990258870), from St. Cloud,

     Florida, to a USCIS service center in Lewisville, Texas. FAREY assisted J.F.

     in completing this application, and in creating the anached supponing

     documents. The application and supporting documents contained numerous

     falsities, including the number of employees, gross annual income, and net

     annual income. The application packet also contained a fraudulent business

     letter, ftaudulent Wells Fargo checking statements, fraudulent W-2 forms, a

     false IRS Employer's Quarterly Federal Tax Retum, and other fraudulent

     documents.




     Defendant's initials   (lqL              30
